361 U.S. 30
80 S.Ct. 118
4 L.Ed.2d 98
Louis KIRSHBAUM et al.v.CITY OF LOS ANGELES et al. (two cases).  Julius RUBEN, appellant,  v.  CITY OF LOS ANGELES et al.
Nos. 155, 279, and 291.
Supreme Court of the United States
October 19, 1959

Messrs. Roger Arnebergh and Bourke Jones, for appellees City of Los Angeles and others.
Mr. James J. Arditto, for appellee Housing Authority of Los Angeles.
Messrs. Pierce Works, Warren M. Christopher and Joe Crider, Jr., for appellee Los Angeles Dodgers, Inc.
PER CURIAM.


1
The motion of Louis Kirshbaum for leave to intervene as appellant in No. 291 is denied. The motions to dismiss are granted and the appeals are dismissed. Treating the papers whereon the appeals were taken as petitions for writs of certiorari, certiorari is denied.